Per Curiam.

Section 51 of the General Municipal Law authorizes actions by taxpayers against illegal acts of £< all officers, agents, commissioners and other persons acting, or who have acted, for and on behalf of any county, town, village or municipal corporation in this state ”. Section 2 of the same statute defines a “ municipal corporation ” as including ££ only a county, town, city and village.”
A board of education is not a municipal corporation within the meaning of the above provisions (see Hamilton v. Baker, *96243 N. Y. 578; Brooks v. Wyman, 246 N. Y. 534; Blackburn v. Clements, 297 N. Y. 971). Suggestion of a contrary viewpoint may be found in Lewis v. Board of Educ. of City of N. Y. (258 N. Y. 117) but, in our opinion, should not be accepted.
The judgment should be affirmed, with costs.
Loughban, Oh. J., Lewis, Conway, Desmond, Dye, Fuld and and Froessel, JJ., concur.
Judgment affirmed.